Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 09/07/2022 have been fully considered but they are not persuasive. 
Regarding claims 1 and 14, Applicant argues that a proximal portion of rigid sheath 1 does not extend and pass through handle shell 7, and the secondary reference fail to remedy this deficiency of Wu, thus cited references fail to teach or suggest “wherein a proximal portion of the shaft is housed within the hollow handle” of claims 1 and 14 on page 7-8 of the Remark filled 09/07/2022.
The Examiner respectfully disagrees.
Page 3 of the Office Action mailed 06/07/2022 recites “a shaft (including hard sheath 1 with fixed sleeve 2 connecting to connector 5, 6, tube 10 Fig.2) extending distally of the hollow handle (Fig.2); and wherein the shaft is fixedly secured to the hollow handle (fixing sleeve 2 and handle 7 is fixed pg.3) via a fastener (dispenser 4 fastening end of hard sheath 1 in a position inside handle 7) directly engaging a proximal end of the shaft, wherein the fastener is entirely within the handle (Fig.2) …”
It appears that Applicant misinterprets only Wu’s hard sheath 1 is being read on recited shaft. The recited shaft includes hard sheath 1, sleeve 2, connecting tube 5, 6, 10. A proximal portion of the shaft, which is towards proximal portion of tube 10, as shown in Fig.2 of Wu, is housed within the hollow handle (7). Note that different combinations of elements listed in the Office Action recited above (hard sheath 1, fixed sleeve 2, connecting pipes 5, 6 tube 10) can also interpret as a shaft, since they are all elongated tubular structure connected together. 
Thus, the rejection of claims 1 and 14 is being maintained.

Regarding claim 18, Applicant argues that the head shown in Wu would not be configured for “gripping by a user” even if the head is modified to be a rounded shape, and the cited reference fail to teach or suggest a rounded-ball head “configured to be gripped by a user of the insertion device”, on page 8-10 of the Remark filled 09/07/2022.
The Examiner respectfully disagrees.
The language of “wherein the rounded-ball head is configured to be gripped by a user of the insertion device” refers to intended use of the handle head and does not result in a structural difference of the handle head nor significantly limit structure to the claim.
Wu’s handle head, or the modified handle head (in view of Costin), are both capable of being gripped by a user of the insertion device.
Thus, the rejection of claim 18 is being maintained.
For the reasons above, 35 USC § 103 rejections regarding claims 1-20 are being maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 14 rejected under 35 U.S.C. 103 as being unpatentable over Wu (CN 205041348) in view of Banik (US 2005/0075538 A1), citation of Wu used therein refers to English translation version attached.
Regarding claim 14, Wu teaches an insertion device consisting essentially of: 
a hollow handle, the handle including a head (handle 7 with handle head on a proximal end Fig.2) having a port (connector 11 Fig.2) extending from a first side of the head; and 
a grip extending from the head (extension shown in annotated Fig.2 below), wherein the head and the grip are monolithic;
a shaft (including hard sheath 1 with fixed sleeve 2 connecting to connector 5, 6, tube 10 Fig.2) extending distally of the hollow handle (Fig.2); and
wherein the shaft is fixedly secured to the hollow handle (fixing sleeve 2 and handle 7 is fixed pg.3) via a fastener (dispenser 4 fastening end of hard sheath 1 in a position inside handle 7 Fig.2 pg.3-4) directly engaging a proximal end of the shaft, wherein the fastener is entirely within the handle (Fig.2); and wherein a proximal portion (portion of tube 10 Fig.2) of the shaft (hard sheath 1, fixed sleeve 2, connecting pipes 5, 6 tube 10) is housed within the hollow handle (Fig.2), and
wherein the hollow handle is devoid of circuit board (Fig.2).

    PNG
    media_image1.png
    832
    891
    media_image1.png
    Greyscale

Annotated Fig.2 Wu

	Wu teaches endoscope apparatus stated above, however, does not explicitly teaches a cap coupled to a distal end of the shaft, and the cap including a camera and light source coupled thereto.
Banik in the art of endoscope, teaches a distal tip 400 at a distal end of a single use endoscope (Fig.6A [0105]), the distal tip 400 includes a camera (image sensor 490) and light source (LEDs 482 484 [0112]).
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Wu to include a cap including camera and LED at a distal end of a shaft of an endoscope, such as that taught by Banik, to yield a predictable result of illuminating and observation of subject in endoscopic practice (MPEP 2143). 


Claims 15-17, 1-13, 18-20 rejected under 35 U.S.C. 103 as being unpatentable over Wu (CN 205041348) in view of Banik (US 2005/0075538 A1), further in view of Costin (US 2013/0289349 A1), citation of Wu used therein refers to English translation version attached.
	Regarding claims 15 and 16 Wu and Banik teaches endoscope apparatus stated above, Wu further teaches a proximal end of the shaft is disposed within handle head (see Fig.2), and a plug (connector 14 Fig.2) extends from the grip in a direction opposite of the handle head, wherein the plug is selectively coupleable and uncoupleable from an umbilicus connector (connects to detachable hole-closing device 15 pg.5), however, does not explicitly teaches the handle head is a rounded-ball head.
	Costin in the art of endoscope, teaches an endoscope having a hollow handle 12 in Fig.1, and the control handle 12 has an ergonomic configuration (rounded ball-head shown in fig.1) providing grip and maneuverability to the endoscope 10.
	It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Wu’s handle head to include a rounded shape handle, such as that taught by Costin, to provide ergonomic support of the handle providing grip and maneuverability [0022].

Regarding claim 17, Wu, Banik and Costin teaches limitation stated above, Wu further teaches therein the grip includes two ports (left and right valve 16 17 Fig.1,3), wherein each of the two ports is fluidly coupled to a tube extending through the handle (partial), through the shaft and towards the cap (Fig.1-3).



Regarding claim 1, Wu teaches an insertion device comprising: 
a hollow handle with a handle head (handle 7 with handle head on a proximal end Fig.2);
a shaft (including hard sheath 1 with fixed sleeve 2 connecting to connector 5, 6, tube 10 Fig.2) extending distally of the hollow handle (Fig.2); and
wherein the shaft is fixedly secured to the hollow handle (fixing sleeve 2 and handle 7 is fixed pg.3) via a fastener (dispenser 4 fastening end of hard sheath 1 in a position inside handle 7 Fig.2 pg.3-4) directly engaging a proximal end of the shaft, wherein the fastener is entirely within the handle (Fig.2); and wherein a proximal portion (portion of tube 10 Fig.2) of the shaft (hard sheath 1, fixed sleeve 2, connecting pipes 5, 6 tube 10) is housed within the hollow handle (Fig.2),
wherein the hollow handle is devoid of circuit board (Fig.2).
	Wu teaches endoscope apparatus stated above, however, does not explicitly teaches the handle head is a rounded-ball head, nor a cap coupled to a distal end of the shaft, and the cap including a camera and LED coupled thereto.
	Costin in the art of endoscope, teaches an endoscope having a hollow handle 12 in Fig.1, and the control handle 12 has an ergonomic configuration (rounded ball-head shown in fig.1) providing grip and maneuverability to the endoscope 10.
	It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Wu’s handle head to include a rounded shape handle, such as that taught by Costin, to provide ergonomic support of the handle providing grip and maneuverability [0022].
	
Banik in the art of endoscope, teaches a distal tip 400 at a distal end of a single use endoscope (Fig.6A [0105]), the distal tip 400 includes a camera (image sensor 490) and LED (482 484 [0112]).
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Wu and Costin, to include a cap including camera and LED at a distal end of a shaft of an endoscope, such as that taught by Banik, to yield a predictable result of illuminating and observation of subject in endoscopic practice (MPEP 2143). 
Regarding claim 2, Wu, Costin and Banik teaches limitation stated above, Wu further teaches wherein the shaft is a rigid shaft (hard sheath 1 with fixed sleeve 2 is rigid pg.3).
Regarding claim 3, Wu, Costin and Banik teaches limitation stated above, Wu further teaches the hollow handle 7 further includes an extension (see annotated Fig.2 of Wu above) extending from the rounded ball head (modified rounded handle head), and wherein the rounded ball head is configured to be gripped by a user of the insertion device by placing or wrapping a palm of a hand around a to surface of the rounded-ball head (capable of being gripped by a user by placing or wrapping a palm of a hand around a to surface of the rounded-ball head).
Regarding claim 4, Wu, Costin and Banik teaches limitation stated above, Wu further teaches wherein the shaft (including hard sheath 1 with fixed sleeve 2 connecting to connector 5, 6, tube 10 Fig.2) extends from a location (for example a distal location towards left side of Fig.2 within handle 7) with the ball-head and through a side of the ball head of the hollow handle (towards the proximal location (right side) of handle 7 Fig.2).
Regarding claim 5, Wu, Costin and Banik teaches limitation stated above, Wu further teaches wherein a port (connector 11 Fig.2) extends from a side of the ball-head of the hollow handle (proximal location on the right side of Fig.2 of handle 7) opposite the side from which the shaft extends (Fig.2).
Regarding claim 6, Wu, Costin and Banik teaches limitation stated above, Wu further teaches wherein a proximal end of a working channel (instrument channel 19 connecting pipe A5 fixedly connected with 6 with connecting tube 10 connecting to connector 11 pg.3) is coupled to the port (connector 11 pg.3) and a distal end of the working channel Is received within the shaft (hard sheath 1) or cap (or modified cap at distal end).
Regarding claim 7, Wu, Costin and Banik teaches limitation stated above, Wu further teaches wherein the hollow handle includes a plug (connecting head 14 Fig.2) extending from a portion of the extension of the hollow handle opposite the ball-head (Fig.2).
Regarding claim 8, Wu, Costin and Banik teaches limitation stated above, Wu further teaches wherein the plug is selectively coupleable and uncoupleable from an umbilicus connector (connecting head 14 connected with a detachable hole closing device 15 Fig.2 pg.5),
Regarding claim 9, Wu, Costin and Banik teaches limitation stated above, Wu further teaches wherein the handle includes two fluid ports proximate the plug (left and right valve 16 17 Fig.1,3).
Regarding claim 10, Wu, Costin and Banik teaches limitation stated above, Wu further teaches wherein each of the two fluid ports (left and right valve 16 17 Fig.1,3) if fluidly coupled to a tube extending through the handle (partial), through the shaft and towards the cap (Fig.1-3).
Regarding claim 11, Wu, Costin and Banik teaches limitation stated above, Banik teaches wherein the LED is a first LED, and the insertion device (modified including Banik’s cap) further including a second LED disposed on the cap (Banik’s cap includes a pair of LEDs482 484 [0112]).
Regarding claim 12, Wu, Costin and Banik teaches limitation stated above, Banik teaches wherein each of the first and second LEDs is disposed on opposing sides of the camera (Banik Fig.6C).
Regarding claim 13, Wu, Costin and Banik teaches limitation stated above, Wu further teaches wherein a working channel extends through and proximally of a proximal end of the shaft (instrument channel 19 connecting pipe A5 fixedly connected with 6 with connecting tube 10 connecting to connector 11 extends proximally of a proximal end of a shaft pg.3).



Regarding claim 18, Wu teaches an insertion device comprising: 
a handle consisting essentially of:
a handle head (handle 7 with handle head on a proximal end Fig.2) having a port (connector 11 Fig.2) extending from a first side of the handle head; wherein the handle head is configured to be gripped by a user of the insertion device (capable of being gripped by a user); and
a grip (extension shown in annotated Fig.2 above) depending from the handle head, the grip including a pair of fluid ports (left and right valve 16 17 Fig.1, 3) and a plug extending from the grip in a direction opposite that of the handle head (connector 14 Fig.2), wherein the handle head and the grip are monolithic (Fig.1),
a shaft (including hard sheath 1 with fixed sleeve 2 connecting to connector 5, 6, tube 10 Fig.2) having a proximal end disposed within the handle head and extending from a second side of the handle head in a direction opposite the first side of the handle head (see annotated Fig.2 above), wherein the shaft is fixed to the handle head via a fastener engaging a proximal end of the shaft, wherein the fastener is entirely within the handle head (fixing sleeve 2 and handle 7 is fixed pg.3 dispenser 4 fastening end of hard sheath 1 in a position inside handle 7 Fig.2 pg.3-4), and wherein a proximal portion (portion of tube 10 Fig.2) of the shaft (hard sheath 1, fixed sleeve 2, connecting pipes 5, 6 tube 10) is housed within the handle (Fig.2).

	Wu teaches endoscope apparatus stated above, however, does not explicitly teaches the handle head is a rounded-ball head, nor a cap coupled to a distal end of the shaft, and the cap including a camera and light source coupled thereto.
	Costin in the art of endoscope, teaches an endoscope having a hollow handle 12 in Fig.1, and the control handle 12 has an ergonomic configuration (rounded ball-head shown in fig.1) providing grip and maneuverability to the endoscope 10.
	It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Wu’s handle head to include a rounded shape handle, such as that taught by Costin, to provide ergonomic support of the handle providing grip and maneuverability [0022].
	
Banik in the art of endoscope, teaches a distal tip 400 at a distal end of a single use endoscope (Fig.6A [0105]), the distal tip 400 includes a camera (image sensor 490) and light source (482 484 [0112]).
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Wu and Costin, to include a cap including camera and light source at a distal end of a shaft of an endoscope, such as that taught by Banik, to yield a predictable result of illuminating and observation of subject in endoscopic practice (MPEP 2143). 

Regarding claim 19, Wu, Costin and Banik teaches limitation stated above, Wu further teaches wherein a proximal end of a working channel (instrument channel 19 connecting pipe A5 fixedly connected with 6 with connecting tube 10 connecting to connector 11 pg.3) is coupled to the port (connector 11 pg.3) and extends distally through a proximal end of the shaft and towards the cap (extend through hard sheath 1 towards modified cap at distal end).

Regarding claim 20, Wu, Costin and Banik teaches limitation stated above, Wu further shows a way of connecting optical elements towards the distal end of the hard sheath through connecting pipe 12 (Fig.2), however, does not explicitly disclose a cable or a bundle of cable having a cirst end coupled to the camera or light source and a second end coupled to the plug.
Since Wu disclose a known way of connecting optical element from the plug through the pipe 12 towards the distal end, (Fig.2, pg.3), It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Wu, Costin and Banik to apply the known method of establish connection between the plug to element towards the distal end, such as that taught by Wu, to establishing connection between the plug to camera/light source yield a predictable result of providing power to the camera/light source.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINQIAO HUANG whose telephone number is (571)270-1546. The examiner can normally be reached Mon-Thu 0930-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



 

/MINQIAO HUANG/Examiner, Art Unit 3795 

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795